DETAILED ACTION
The instant application having Application No. 17/159,976 has claims 1-5 and 7-12 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20110093650 A1, hereinafter Kwon) in view of Hwang et al. (US 20170192902 A1, hereinafter Hwang)
As per claim 1, Kwon teaches:
A storage device comprising: [Kwon teaches a nonvolatile memory system (storage device) (para. 51, lines 1-3)] a nonvolatile memory configured to store map data [Kwon teaches a nonvolatile memory device (para. 52, line 3); Kwon teaches metadata comprising mapping data (para. 63, lines 4-7); Kwon teaches storing metadata in flash memory (nonvolatile memory) (para. 59, lines 8-11)]; and a controller configured to read map data to be uploaded among the map data from the nonvolatile memory, [Kwon teaches components of the nonvolatile memory system that can comprise a controller (CPU, buffer memory, data compressor, and memory controller (para. 52, lines 1-4; also see fig. 5; also see para. 133, lines 1-7 and fig. 17))] to divide the map data to be uploaded stored in the first buffer into a plurality of divided map units, to sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, [Kwon teaches operations involving selecting and encoding management data, where the management data may comprise metadata such as address mapping data (para. 63, line 1- para. 64, line 9; also see fig. 6 where metadata1-3 in the management data indicated by #233 (also see para. 64, lines 6-7 indicating #233 correspond to management data) may correspond to the map data); Kwon teaches transmitting (reading) metadata stored in a buffer (first buffer) to a compressor to be compressed (encoded) and repeating the process with additional metadata (para. 86, lines 1-19), where transmitting the metadata in parts rather than as whole may correspond to dividing the map data, and where the first metadata so transmitted may correspond to the divided first map unit and the last metadata so transmitted may correspond to the divided last map unit (also see fig 9B and para. 79, line 1 – para. 82, line 8 showing metadata 1-2 and metadata 3 transmitted to a compressor in parts and compressed at different times)] to sequentially encode the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, [Kwon teaches compression (encoding) of metadata in parts as they’re transmitted to a compressor (para. 86, lines 1-19; also see the rejection for the limitation above)] and to transmit the encoded map units to a host, wherein the controller encodes a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing the next metadata while transmitting the previously compressed metadata (para. 76, lines 11-15)]
Kwon does not explicitly disclose, but Hwang discloses:
and a controller configured to read map data to be uploaded among the map data from the nonvolatile memory, [Hwang teaches a controller loading (reading) a portion of map data to be sent to a host from nonvolatile memory (para. 58, lines 6-8)]; to store the read map data to be uploaded in a first buffer therein, [Hwang teaches storing the map data as read by the controller (MCD_S) in the controller (para. 105, lines 1-8) and also teaches a buffer in the controller for storing the map cache data (MCD_S) (para. 215, lines 1-7)] and to transmit the encoded map units to a host [Hwang teaches a controller encoding blocks (units) of map data stored in its cache (buffer) to produce signatures (encoded map unit) and sending the map data and the signatures to a host. (para. 105, lines 1 - para. 106, line 14)], wherein the controller encodes a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches a controller encoding blocks (units) of map data stored in its cache (buffer) to produce signatures (encoded map unit) and sending the map data and the signatures to a host. (para. 105, lines 1 - para. 106, line 14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its buffer, encode blocks of map data stored in its buffer, and transmit the encoded map data blocks to the host. Doing so would allow for improved administration of a storage device by “prevent[ing] a response speed or operating speed from being lowered …” Hwang: [0009]
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.

As per claim 2, Kwon in view of Hwang teaches all the limitations of claim 1 as shown above, and further teaches:
wherein the controller includes a volatile memory, wherein the volatile memory includes the first buffer [Kwon teaches a first buffer for storing the metadata (map data) (para. 63, lines 4-7), where another embodiment of Kwon teaches a buffer memory for holding system data (metadata) (para. 49, lines 2-5) comprising volatile memory (para. 48, lines 1-2) that could be used to modify the first buffer as disclosed by Kwon (para. 141, lines 1-14); Kwon teaches components of the nonvolatile memory system that can comprise a controller (CPU, buffer memory, data compressor, and memory controller (para. 52, lines 1-4; also see fig. 5; also see para. 133, lines 1-7 and fig. 17 where components outside of the host and the NVM device may correspond to a controller))] configured to read and store the map data to be uploaded from the nonvolatile memory [Hwang teaches a buffer that stores (read and store) mapping data to be uploaded to the host from the nonvolatile memory (para. 54, lines 3-12)], and a second buffer configured to store the encoded map units, and [Kwon teaches a second buffer memory storing compressed metadata (encoded map unit) (para. 77, lines 6-9), where the second buffer memory may also be a portion of the first buffer memory (para. 92, lines 4-6)] the volatile memory includes first region in which a flash translation layer (FTL) and a metadata for driving FTL are stored and a second region including the first and second buffer. [Kwon teaches buffer containing address metadata (mapping data) managed by FTL (para. 50, lines 5-7), where the metadata may perform address translations (para. 46, lines, 1-8) and thereby correspond to the claim’s metadata driving the FTL in the first region of the claim; where Kwon’s disclosure also provides for compressing the metadata (Kwon: para. 63, lines 4-7; para. 86, lines 1-19) where the mapping data may thereby also correspond to the claim’s map data being encoded in the second region, where the claim’s first and second region may both correspond to the first buffer memory discussed above (see the rejection in the limitation above citing para. 92, lines 4-6)]

As per claim 3, Kwon in view of Hwang teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the controller divides the map data to be uploaded, which is stored in the first buffer, into the plurality of divided map units [Kwon teaches transmitting management data (map data) stored in a buffer (first buffer) in parts (dividing) (para. 63, line 1- para. 64, line 9; fig. 6; para. 86, lines 1-19), sequentially reads and encodes the plurality of divided map units from the first buffer starting from the divided first map unit, and stores the encoded map units in the second buffer. [Kwon teaches repeatedly transmitting (reading) and compressing (encoding) parts of the metadata in a buffer (sequentially reading and encoding) and storing the compressed metadata units (encoded map units) in a second buffer (para. 86, lines 1-19; para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order; also see the rejection in claim 1 above)]

As per claim 4, Kwon in view of Hwang teaches all the limitations of claim 2 as shown above, and further teaches
wherein the controller further includes: a data transmission circuit configured to read the encoded map units from the second buffer and transmit the read map units to the host according to control of the controller. [Hwang teaches a controller for sending signatures (encoded map units) to the host (para. 106, lines 1-14), where the transmission to the host happens as a result of host request (para. 108, lines 8-15); Kwon teaches a CPU (data transmission circuit) that performs operations requested by a host (para. 39, lines 1-10) and a second buffer for holding compressed metadata (encoded map units) (para. 77, lines 6-9); Kwon teaches components of the nonvolatile memory system that can comprise a controller (CPU, buffer memory, data compressor, and memory controller (para. 52, lines 1-4; also see fig. 5; also see para. 133, lines 1-7 and fig. 17 where components outside of the host and the NVM device may correspond to a controller))]

As per claim 5, Kwon teaches:
An operating method of a storage device including a nonvolatile memory [Kwon teaches a nonvolatile memory device (para. 52, line 3)] including map data and a controller, the operating method comprising: [Kwon teaches components of the nonvolatile memory system that can comprise a controller (CPU, buffer memory, data compressor, and memory controller (para. 52, lines 1-4; also see fig. 5; also see para. 133, lines 1-7 and fig. 17 where components outside of the host and the NVM device may correspond to a controller))]], dividing the map data to be uploaded stored in the map loading buffer into a plurality of divided map units; sequentially reading the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the map loading buffer [Kwon teaches operations involving selecting and encoding management data, where the management data may comprise metadata such as address mapping data (para. 63, line 1- para. 64, line 9; also see fig. 6 where metadata1-3 in the management data indicated by #233 (also see para. 64, lines 6-7 indicating #233 correspond to management data) may correspond to the map data); Kwon teaches transmitting (reading) metadata stored in a buffer (map loading buffer) to a compressor to be compressed and repeating the process with additional metadata (para. 86, lines 1-19), where transmitting the metadata in parts rather than as whole may correspond to dividing the map data, and where the first metadata so transmitted may correspond to the divided first map unit and the last metadata so transmitted may correspond to the divided last map unit (also see fig 9B and para. 79, line 1 – para. 82, line 8 showing metadata 1-2 and metadata 3 transmitted to a compressor in parts and compressed at different times)]; and sequentially encoding the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis and transmitting the encoded map units to a host [Kwon teaches compression (encoding) of metadata in parts as they’re transmitted to a compressor (para. 86, lines 1-19; also see the rejection for the limitation above)], wherein the encoding and transmitting includes encoding a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing (encoding) the next metadata (map unit) while transmitting the previously compressed metadata (encoded map unit) (para. 76, lines 11-15)]
Kwon does not explicitly disclose but Hwang discloses:
reading map data to be uploaded among the map data from the nonvolatile memory [Hwang teaches loading (reading) a portion of map data to be sent to a host from nonvolatile memory (para. 58, lines 6-8)]; storing the read map data to be uploaded in a map loading buffer; [Hwang teaches storing the map data as read by the controller (MCD_S) in the controller (para. 105, lines 1-8) and also teaches a buffer (map loading buffer) in the controller for storing the map cache data (MCD_S) (para. 215, lines 1-7)] and sequentially encoding the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis and transmitting the encoded map units to a host [Hwang teaches sending a signature (encoded map unit) to a host (para. 106, lines 1-14)]; wherein the encoding and transmitting includes encoding a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches sending a signature (encoded map unit) to a host (para. 106, lines 1-14).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its buffer, encode blocks of the map data, and transmit the encoded map data blocks to the host. Doing so would allow for improved administration of a storage device by “prevent[ing] a response speed or operating speed from being lowered …” Hwang: [0009]
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.

As per claim 7, Kwon in view of Hwang teaches all the limitations of claim 5 as show above, and further teaches:
wherein the encoding and transmitting of the plurality of map units comprises: storing the encoded map units in a map uploading buffer; [Kwon teaches compressing (encoding) the metadata units (map units) stored in a first buffer (map loading buffer) (para. 67, lines 3-9; para. 76, lines 8-15; also see figs. 9A and 9B) and storing the compressed metadata units (map units) in a second buffer (map uploading buffer)]; and reading the encoded map units from the map uploading buffer and transmitting the read map units to the host. [Hwang teaches selecting (reading) signatures (encoded map units) and sending them to a host (para. 106 lines 1-14)]

As per claim 8, Kwon in view of Hwang teaches all the limitations of claim 7 as show above, and further teaches:
determining that encoding of the last map unit of the plurality of map units has not been completed. [Kwon teaches a loop where, in the event that all the required metadata (map units) from the first buffer (loading buffer) have not been compressed (encoding) and moved to a second buffer (uploading buffer), the loop returns to compressing (encoding) and moving the remaining metadata (map unit) (para. 86, lines 1-17)]

As per claim 9, Kwon in view of Hwang teaches all the limitations of claim 8 as show above, and further teaches:
in response to determining that the encoding of the last map unit has not been completed: reading and encoding a subsequent map unit from the map loading buffer; storing the encoded subsequent map unit in the map uploading buffer [Kwon teaches a loop where, in the event that all the required metadata (map units) from the first buffer (loading buffer) have not been compressed (encoding) and moved to a second buffer (uploading buffer), the loop returns to compressing (encoding) and moving the remaining metadata (map unit) (para. 86, lines 1-17); Kwon also teaches compressing (encoding) the metadata units (map units) and storing the compressed metadata units (encoded map units) in a second buffer sequentially (para. 86, lines 1-17; para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order)]; and reading the encoded subsequent map unit from the map uploading buffer and transmitting the encoded subsequent map unit to the host. [Kwon teaches that the compression of the metadata (map units) and transmission of the encoded map units (compressed metadata) can happen in parallel (para. 86, lines 17-19); Kwon also teaches sequentially transmitting the compressed metadata (encoded map unit) in the order received (para. 79, lines 1-3); Hwang teaches sending signatures (compressed map units) to a host (para. 106, lines 1-14)]

As per claim 10, Kwon in view of Hwang teaches all the limitations of claim 9 as show above, and further teaches:
wherein the reading of the encoded subsequent map unit from the map uploading buffer and the transmitting of the encoded subsequent map unit to the host is performed simultaneously with the reading and encoding of a map unit, which follows the encoded subsequent map unit, from the map loading buffer. [Kwon teaches that the compression of the metadata (map units) and transmission of the encoded map units (compressed metadata) can happen in parallel (para. 86, lines 17-19); Kwon teaches compressing (encoding) the metadata in sequence (para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order); Kwon also teaches sequentially transmitting the compressed metadata (encoded map unit) in the order received (para. 79, lines 1-3); Hwang teaches sending signatures (compressed map units) to a host (para. 106, lines 1-14)]

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Hwang and Kim et al. (US 20190004949 A1, hereinafter Kim)
As per claim 11, Kwon teaches:
A controller comprising: a first core configured to serve as an interface with a host [Kwon teaches a CPU that may correspond to the first core (para. 52, line 2) where another embodiment of Kwon teaches a CPU functioning as an interface with a host (para. 48, lines 3-5) that could be used to modify the CPU as disclosed by Kwon (para. 141, lines 1-14)]; a memory including a first buffer and a second buffer larger than the first buffer [Kwon teaches a first buffer (para. 63, lines 4-7) and a second buffer (para. 77, lines 6-9)]; and a second core configured to read map data to be uploaded among map data stored in a nonvolatile memory and to store the read map data to be uploaded in the first buffer [Kwon teaches a flash memory controller (second core) to control the flash memory (nonvolatile memory) for read and write operations in response to requests from the CPU (first core) (para. 39, lines 8-10)], wherein the first core is further configured to divide the map data to be uploaded, which is stored in the first buffer, into a plurality of divided map units [Kwon teaches operations involving selecting and encoding management data, where the management data may comprise metadata such as address mapping data (para. 63, line 1- para. 64, line 9; also see fig. 6 where metadata1-3 in the management data indicated by #233 (also see para. 64, lines 6-7 indicating #233 correspond to management data) may correspond to the map data); Kwon teaches transmitting (reading) metadata stored in a buffer (map loading buffer) to a compressor to be compressed and repeating the process with additional metadata (para. 86, lines 1-19), where transmitting the desired metadata in parts rather than as whole may correspond to dividing the map data; Kwon teaches that its CPU (first core) is responsible for selecting metadata (dividing) to be compressed. (para. 67, lines 3-5)], sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, [Kwon teaches operations involving selecting and encoding management data, where the management data may comprise metadata such as address mapping data (para. 63, line 1- para. 64, line 9; also see fig. 6 where metadata1-3 in the management data indicated by #233 (also see para. 64, lines 6-7 indicating #233 correspond to management data) may correspond to the map data); Kwon teaches transmitting (reading) metadata stored in a buffer (map loading buffer) to a compressor to be compressed and repeating the process with additional metadata (para. 86, lines 1-19), where transmitting the desired metadata in parts rather than as whole may correspond to dividing the map data, and where the first metadata so transmitted may correspond to the divided first map unit and the last metadata so transmitted may correspond to the divided last map unit (also see fig 9B and para. 79, line 1 – para. 82, line 8 showing metadata 1-2 and metadata 3 transmitted to a compressor in parts and compressed at different times)] sequentially encode the map data to be uploaded on a map unit basis from the divided first map unit to the divided last map unit, store the encoded map units in the second buffer [Kwon teaches compressing (encoding) the metadata in sequence (para. 86, lines 1-19; para. 67, lines 6-9; para. 76, lines 8-15; also see figs. 9A and 9B, where 9B shows a progression the metadata 1-3 are processed in order and then storing them in a second buffer); Kwon teaches CPU (first core) controls the compression (encoding) and transport of the compressed metadata (encoded map unit) to the second buffer (para. 67, lines 6-9)], and transmit the encoded map units from the second buffer to the host [Kwon teaches that the CPU is responsible for the transmission of the compressed metadata (mapping data) (para. 64, lines 5-9)], and wherein the first core encodes a next map unit while transmitting a previously encoded map unit to the host. [Kwon teaches compressing the next metadata while transmitting the previous metadata (para. 76, lines 11-15); Kwon teaches CPU (first core) controls the compression operation (para. 67, lines 6-9) and transmission of data out of the controller (para. 62, lines 2-4)]
Kwon does not explicitly disclose but Hwang discloses:
	and a second core configured to read map data to be uploaded among map data stored in a nonvolatile memory and to store the read map data to be uploaded in the first buffer [Hwang teaches reading map data to be uploaded to the host from nonvolatile memory and storing the data in a buffer (para. 54, lines 3-12)]; and transmit the encoded map units from the second buffer to the host [Hwang teaches sending signatures (encoded map units) to the host (para. 106, lines 1-14)]; and wherein the first core encodes a next map unit while transmitting a previously encoded map unit to the host. [Hwang teaches sending signatures (encoded map units) to the host (para. 106, lines 1-14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Kwon with Hwang’s disclosures directed towards a controller that can load map data to be sent to the host on its buffer, encode blocks of the map data, and transmit the encoded map data blocks to the host. Doing so would allow for improved administration of a storage device by “prevent[ing] a response speed or operating speed from being lowered …” Hwang: [0009]
Therefore, it would have been obvious to combine Kwon and Hwang for the benefit of obtaining the above specified limitations.
Kwon in view of Hwang does not explicitly disclose, but Kim discloses:
a memory including a first buffer and a second buffer larger than the first buffer [Kim teaches two buffers, where the second buffer is larger than the first buffer, and the second buffer may be used to hold mapping data (para. 33, lines 1-5); and where the second buffer can receive data transmitted from the first buffer (para. 51, lines 1-3)]
Kwon in view of Hwang and Kim are analogous to the claimed invention because they are in the same field of endeavor involving data storage and transmission.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kwon, Hwang, and Kim, to modify the disclosures by Kwon in view of Hwang to include disclosures by Kim since Kwon in view of Hwang and Kim both teach controller in data storage that stores data in its buffer. Therefore, it would be applying a known technique (maintaining in a controller a second buffer, larger than the first buffer, that receives data from the first buffer) to a known device (a controller maintaining a second buffer that receives encoded data from a first buffer) ready for improvement to yield predictable results (controller with a second buffer, larger than the first buffer, configured receive encoded data from the first buffer, where the larger size of the second buffer helps alleviate possible pipelining conditions in clearing the data deposited from the first buffer).
Therefore, it would have been obvious to combine Kwon, Hwang, and Kim for the benefit of creating a method to obtain the above specified limitations.

	
As per claim 12, Kwon in view of Hwang and Kim teaches all the limitations of claim 11 as shown above, and further teaches:
a data transmission circuit configured to read the encoded map units stored in the second buffer and transmit the read encoded map units to the host according to control of the first core. [Hwang teaches a controller (data transmission circuit) for sending signatures (encoded map units) to the host (para. 106, lines 1-14). Kwon teaches a second buffer for holding compressed metadata (encoded map units) (para. 77, lines 6-9) and a CPU (first core) capable of controlling another component to store (transmit) data (para. 62, lines 2-4)]



Response to Arguments
The objections and the rejections pursuant to 35 USC 112(b) are withdrawn in view of the amendments made by the applicant.
On pages 12-13 of the remarks, the applicant argues:
Claims 1-10 
Claims 1-10 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Kwon in view of Hwang. Without a disclaimer to any other reason that may have been previously raised or can be raised for traversal of this rejection, this rejection is respectfully traversed for at least the following reasons. 
 Claims 2-4 depend on claim 1, and claims 6-10 depend on claim 5. 
Claim 1 has been amended and claims, inter alia, "a controller configured to read map data to be uploaded among the map data from the nonvolatile memory, to store the read map data to be uploaded in a first buffer therein, to divide the map data to be uploaded stored in the first buffer into a plurality of divided map units, to sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, to sequentially encode the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and to transmit the encoded map units to a host." (Emphasis added.) 
Additionally, claim 5 has been amended and claims, inter alia, " storing the read map data to be uploaded in a map loading buffer; dividing the map data to be uploaded stored in the map loading buffer into a plurality of divided map units; sequentially reading the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the map loading buffer; and sequentially encoding the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis 
and transmitting the encoded map units to a host." (Emphasis added.) 
Applicant respectfully submits that Kwon discloses that metadatal to metadata3 among metadata stored in the buffer memory are selected and then directly transmitted to the data compressor, but does not disclose that the map data to be uploaded among map data stored in the nonvolatile memory is read from the nonvolatile memory and then stored in a first buffer as in Applicant's claims 1 and 5. 
	Regarding the argument that Kwon fails to disclose that that its metadata (map data) to be transmitted to the data compressor are not uploaded from the nonvolatile memory, the examiner respectfully notes that Hwang, rather than Kwon, was relied upon for teaching reading map data from a nonvolatile memory and placing the map data into a buffer whereas Kwon teaches compressing (encoding) map data present in a buffer. That is, Hwang teaches the uploading map data from nonvolatile memory to a buffer in a controller, encoding the map data, and uploading the ended map data to the host, while Kwon teaches a process for encoding map data in a buffer. Also see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) providing the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
On page 14, the remarks, the applicant argues:
Furthermore, Kwon does not disclose dividing the map data to be uploaded stored in the first buffer into a plurality of divided map units and sequentially encoding the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis. Specifically, Kwon does not disclose to sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, to sequentially encode the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and to transmit the encoded map units to a host, as claimed in claim 1 and similarly claimed in claim 5. 
Particularly, Kwon discloses that CPU selects metadata from the external buffer memory and transmits the selected metadata to the external data compressor. Specifically, Kwon discloses that when SSD 1000 is driven by the temporary power supply due to the occurrence of an unexpected power interruption, CPU selects metadatal to metadata3 to be retained among the data stored in the buffer memory 230 and transmits the selected data to the data compressor 250; and CPU controls the data compressor to compress the received metadata 1 to metadata3 and transmits the compressed metadatal to metadata3 to the buffer memory 270 (see pars. [0066-0067] and FIG. 
7 of Kwon). 
However, Kwon does not disclose dividing the map data and encoding the divided map units within the controller. Specifically, Kwon does not disclose that the controller divides the map data stored in the internal first buffer of the memory 220 into the plurality of map units, sequentially reads and encodes the plurality of divided map units stored in the internal first buffer through the internal first and second cores 210 and 230 (see amended claim 11).
	With respect to the argument that Kwon fails to disclose dividing the map data and sequentially reading as well as encoding the divided map units, the examiner respectfully disagrees. The examiner respectfully notes that the claim language of claims 1 and 5 do not include a temporal element requiring a division process to be completed before a reading process, nor does it specify conditions for determining a divided first map unit and a divided last map unit. Furthermore, the claim does not provide specifying limitations detailing the division operation being claimed. The examiner has therefore interpreted, under the broadest reasonable interpretation, that transmitting (reading) metadata comprising a part rather than whole of all the metadata stored in the buffer, encoding that metadata, and repeating the process by transmitting (read) another part of the metadata stored in the buffer, may correspond to the claimed elements argued (please see the rejections above corresponding to claims 1 and 5). That is, transmitting a part rather than whole of all the metadata stored in a buffer may correspond to dividing the map unit stored in the buffer and the sequence defining a divided map unit, such as first or last, may correspond to the order in which a metadata was transmitted from the buffer.
On page 15 of the remarks, the applicant argues:
Furthermore, Kwon discloses transmitting the compressed metadata to the buffer memory, but Kwon does not disclose transmitting the encoded map units to the host device to the outside of the SSD.
Regarding the argument that Kwon fails to disclose that that its compressed metadata (encoded map unit) is transmitted to host, the examiner respectfully notes that Hwang, rather than Kwon, was relied upon for teaching transmitting encoded map data to host whereas Kwon teaches compressing (encoding) map data present in a buffer. That is, Hwang teaches the uploading map data from nonvolatile memory to a buffer in a controller, encoding the map data, and uploading the ended map data to the host, while Kwon teaches a process for encoding map data in a buffer. Also see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) providing the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
On pages 15-17 of the remarks, the applicant argues:
In addition, claims 2 and 4 have been amended to disclose that a volatile memory and a data transmission circuit are included in the controller and the metadata is different from the map data. 
Regarding the interview summary, the Examiner states "the separation of a number of specific metadata units from a buffer containing a larger set of metadata units, and the subsequent individual processing of the said separated metadata units" corresponds to a division of the map data as claimed in claim 1 and similarly claimed in claim 5. 
However, Applicant respectfully disagrees with the Examiner's 
interpretation. Specifically, the metadata stored in the buffer memory, which is disclosed in Kwon, is different from map data read from the nonvolatile memory and stored in the first buffer as claimed in Applicant's claim 1 and similarly claimed in claim 5. 
The present invention discloses that the memory 220 in the controller may store data for executing the firmware, for example, meta data; the memory 220 includes the first region and second region; the meta data for driving various modules included in the flash translation layer (FTL) is stored in the first region (metadata region), and the map data to be uploaded is stored in the map loading buffer 222 of the second region different from the first region, and the encoded map units are stored in the map uploading buffer 223 of the second region (see pars. [0050-0066] and FIGS. 3 to 5 in Applicant's Specification). 
Accordingly, the metadata to be retained and compressed in Kwon is completely different from the map data to be uploaded, divided and encoded in the present invention, and therefore, Kwon does not entirely disclose to divide the map data to be uploaded, which is read from the nonvolatile memory and stored in the first buffer, and sequentially encode the divided map units. 
Specifically, Kwon does not disclose that the controller sequentially reads the map data to be uploaded from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer which is different from the metadata from the nonvolatile memory, stores and divides the map data in the first buffer which is different from the region for the metadata, and sequentially encodes the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and to transmit the encoded map units to a host, as in the present invention.
Therefore, Kwon does not disclose that the controller (1) reads map data to be uploaded among the map data from the nonvolatile memory, (2) stores the read map data to be uploaded in a first buffer therein, (3) divides the map data to be uploaded stored in the first buffer into a plurality of divided map units, (4) sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, (5) sequentially encodes the map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and (6) transmits the encoded map units to a host. That is, Kwon does not disclose "a controller configured to read map data to be uploaded among the map data from the nonvolatile memory, to store the read map data to be uploaded in a first buffer therein, to divide the map data to be uploaded stored in the first buffer into a plurality of divided map units, to sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, to sequentially encode map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and to transmit the encoded map units to a host" as claimed in claim 1 and similarly claimed in claim 5. 
	With respect to the argument distinguishing the metadata in Kwon and map data being uploaded, regarding the arguments directed to the FTL regions which appears to be related to the amendments in claim 2, the examiner respectfully notes that, while the argument states that the specification defines two different regions each containing map data or metadata for driving the FTL, the language of claim 2 does not recite the first and the second regions as being different. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner has therefore interpreted under the broadest reasonable interpretation that Kwon’s buffer memory (containing first and second buffer (please see the rejection corresponding to claim 2 above)) containing metadata used for FTL, where the metadata is also subject to the encoding operation, may corresponding to the first and the second regions as stated in claim 2.
On page 17 of the remarks, the applicant argues:
Hwang, although not applied in rejecting the above quoted features of claims 1 and 5, fails to make up for the deficiencies of Kwon, as Hwang is silent as to the claimed configurations of a controller configured to read map data to be uploaded among the map data from the nonvolatile memory, to store the read map data to be uploaded in a first buffer therein, to divide the map data to be uploaded stored in the first buffer into a plurality of divided map units, to sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, to sequentially encode map data to be uploaded, from the divided first map unit to the divided last map unit, on a map unit basis, and to transmit the encoded map units to a host. 
Thus, for at least the foregoing reasons, the proposed combination of Kwon and Hwang fails to teach or suggest all of the features of independent claims 1 and 5. The Office Action has thus failed to establish that independent claims 1 and 5, and their respective dependent claims are prima facie obvious. The Examiner is therefore respectfully requested to withdraw the rejection of claims 1-10, and to allow these claims. 
	With respect to the arguments directed to dependent claims based on their dependency on independent claims, please see the rejections and the response pertaining to claim 1 and 5 above.
On pages 17-20 of the remarks, the applicant argues:
Claims 11 and 12 
Claims 11 and 12 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Kwon in view of Hwang and over Kim. Without a disclaimer to any other reason that may have been previously raised or can be raised for traversal of this rejection, this rejection is respectfully traversed for at least the following reasons. 
Claim 12 depends on independent claim 11. 
Claim 11 has been amended and claims, inter alia, "wherein the first core is further configured to divide the map data to be uploaded, which is stored in the first buffer, into a plurality of divided map units, sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, sequentially encode the map data to be uploaded on a map unit basis from the divided first map unit to the divided last map unit, store the encoded map units in the second buffer, and transmit the encoded map units from the second buffer to the host." (Emphasis added.) 
Applicant respectfully submits that Kwon discloses that the nonvolatile memory system includes a buffer memory configured to store meta data; a nonvolatile memory configured to store compressed meta data; a data compressor configured to compress data temporarily stored in the buffer memory; a CPU configured to select meta data to be retained among the data stored temporarily in the buffer memory and transmit the selected meta data to the data compressor when SSD is driven by a temporary power supply due to occurrence of an expected power interruption; and a memory controller configured to control the nonvolatile memory to store the compressed meta data, during temporary power supply. 
Moreover, Hwang discloses that a controller reads a portion of map data in units of data blocks from a nonvolatile memory, stores the read portion of the map data as storage map cache data, and transmits the stored storage map cache data to a host device. 
 Furthermore, Kim discloses that a storage device includes a memory controller, a second memory buffer, and a nonvolatile memory and the second memory buffer has larger storage capacity than a first buffer memory included in the memory controller. 
However, Kwon in view of Hwang and Kim does not disclose the following features of the present invention. 
First, Kwon in view of Hwang and Kim discloses that the CPU (called a first core by the Examiner) selects the meta data to be retained among the data stored in the buffer memory and transmit the selected meta data to the data compressor and the memory controller (called a second core by the Examiner) controls the nonvolatile memory to store the compressed meta data, but Kwon in view of Hwang and Kim does not disclose that the first core divides the map data to be uploaded, which is stored in the first buffer, into a plurality of divided map units, sequentially read the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, sequentially encode the map data to be uploaded on a map unit basis from the divided first map unit to the divided last map unit, store the encoded map units in the second buffer, and transmit the encoded map units from the second buffer to the host as in the present invention.
Second, Kwon in view of Hwang and Kim discloses to compress meta data selected from the buffer memory without division and store the selected meta data in the nonvolatile memory, or to transmit, to the host, the map data read from the nonvolatile memory and stored without division, but does not disclose to divide the map data to be uploaded read from the nonvolatile memory into the plurality of map units and sequentially encode the plurality of map units as in the present invention. 
 Further, Kwon discloses that the compression of the meta data and the storing of the compressed meta data are performed in parallel. 
Specifically, Kwon discloses to compress meta data metadata2 while writing the 
compressed meta data metadatal among the selected meta data metadatal to metadata3, as illustrated in FIG. 9A of Kwon. 
Hwang discloses that a controller reads a portion of map data in units of data blocks from a nonvolatile memory, stores the read portion of the map data as storage map cache data, and transmits the stored storage map cache data to a host device. 
Kim discloses that a storage device includes a memory controller, a second memory buffer, and a nonvolatile memory and the second memory buffer has larger storage capacity than a first buffer memory included in the memory controller. 
However, Kwon in view of Hwang and Kim discloses that the compression of the meta data and the storing of the compressed meta data are performed in parallel, but Kwon in view of Hwang and Kim does not disclose that the controller sequentially reads the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, sequentially encodes the map data to be uploaded on a map unit basis from the divided first map unit to the divided last map unit and transmitting the encoded map units from the second buffer to the host. 
Specifically, Kwon in view of Hwang discloses that the storing of the compressed meta data metadatal, in which one piece of meta data (metadatal) among the metadata metadatal to metadata3 selected from the buffer memory is compressed without division, is performed in parallel to the compression of another pieces of meta data (metadata2), which is different from the previously compressed metadata (metadatal), without division. 
Kwon in view of Hwang and Kim does not disclose reading map data to be uploaded among the map data from the nonvolatile memory, dividing the read map data into the plurality of map units, sequentially reading the map data to be uploaded, from a divided first map unit of the plurality of divided map units to a divided last map unit, from the first buffer, sequentially encode the map data to be uploaded on a map unit basis from the divided first map unit to the divided last map unit, as in the present invention. 
Thus, for at least the foregoing reasons, the proposed combination of Kwon, Hwang, and Kim fails to teach or suggest all of the features of independent claim 11. The Office Action has thus failed to establish that independent claim 11 and its dependent claims are prima facie obvious. The Examiner is therefore respectfully requested to withdraw the rejection of claims 11 and 12, and to allow these claims. 
With respect to the argument that Kwon fails to disclose dividing the map data and sequentially reading as well as encoding the divided map units, the examiner respectfully disagrees. The examiner respectfully notes that the claim language of claim 11 does not include a temporal element requiring a division process to be completed before a reading process, nor does it specify conditions for determining a divided first map unit and a divided last map unit. Furthermore, the claim does not provide specifying limitations detailing the division operation being claimed. The examiner has therefore interpreted, under the broadest reasonable interpretation, that transmitting (reading) metadata comprising a part rather than whole of all the metadata stored in the buffer, encoding that metadata, and repeating the process by transmitting (reading) another part of the metadata stored in the buffer, may correspond to the claimed elements argued (please see the rejections above corresponding to claim 11). That is, transmitting a part rather than whole of all the metadata stored in a buffer may correspond to dividing the map unit stored in the buffer and the sequence defining a divided map unit, such as first or last, may correspond to the order in which a metadata was transmitted from the buffer, where the metadata are therefore encoded in sequence as they are transmitted.
	With respect to the argument directed to claim 12 based on its dependency on claim 11, please see the rejection and the responses pertaining to claim 11 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135